OPINION OF THE COURT

Per Curiam.

Respondent Eugene Gold was admitted to practice in the Second Judicial Department on March 30, 1949.
He has submitted his resignation from the Bar and an affidavit acknowledging that his resignation is made freely and voluntarily without coercion or duress of any kind. He also admits that he cannot successfully defend himself against a charge of illegal conduct.
The Departmental Disciplinary Committee recommends acceptance of the resignation. Under these circumstances, his resignation as a member of the Bar is accepted, and it is directed to be filed, and it is further ordered that his name be stricken from the roll of attorneys and counselors at law, effective immediately.
Kupferman, J. P., Sullivan, Ross, Carro and Alexander, JJ., concur.
Respondent’s name is stricken from the roll of attorneys and counselors at law in the State of New York effective November 27, 1984.